UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report(Date of earliest event reported): May 24, 2012 ANNALY CAPITAL MANAGEMENT, INC. (Exact name of registrant as specified in its charter) Maryland 1-13447 22-3479661 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 1211 Avenue of the Americas Suite 2902 New York, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (212) 696-0100 No Change (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders On May 24, 2012, Annaly Capital Management, Inc. (“Company”) held its Annual Meeting in New York, New York for the purpose of: (i) electing three Class I directors to serve on the Board until the 2015 Annual Meeting of Stockholders and one Class III director to serve on the Board until the 2014 Annual Meeting of Stockholders; and (ii) ratifying the appointment of Ernst & Young LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2012.The total number of shares of common stock entitled to vote at the Annual Meeting was 971,962,743, of which 862,160,110 shares, or 88.70%, were present in person or by proxy. The final voting results for each of the proposals submitted to a vote of stockholders at the Annual Meeting are set forth below. Proposal 1.The election of three Class I directors to serve on the Board until the 2015 Annual Meeting of Stockholders and the election of one Class III director to serve on the Board until the 2014 Annual Meeting of Stockholders. Director Votes For Votes Against Abstentions Broker Non-Votes Wellington J. Denahan-Norris Michael Haylon Donnell A. Segalas Jonathan D. Green Based on the foregoing votes, Wellington J. Denahan-Norris, Michael Haylon and Donnell A. Segalas were elected as Class I directors to serve on the Board until our2015 annual meeting of stockholders and until their successors are duly elected and qualified and Jonathan D. Green was elected as a Class III director to serve on the Board until our 2014 annual meeting of stockholders and until his successor is duly elected and qualified.Our Class II directors, who serve until our 2013 annual meeting of stockholders, are Kevin P. Brady and E. Wayne Nordberg.Our additional Class III directors, who serve until our 2014 annual meeting of stockholders, are Michael A.J. Farrell and John A. Lambiase. Proposal 2.Ratification of the appointment of Ernst & Young LLP as independent registered public accounting firm for the Company for the 2012 fiscal year. For Against Abstentions Further information regarding these proposals is set forth in the Company’s definitive proxy statement on Schedule 14A filed with the SEC on April 12, 2012. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Annaly Capital Management, Inc. By: /s/ Kathryn Fagan Name: Kathryn Fagan Title: Chief Financial Officer Date: May 24, 2012
